 



Exhibit 10.2

LEASE AGREEMENT

(OFFICE SPACE)

     THIS LEASE AGREEMENT, made and entered into this 15th day of February,
2005, by and between LIMONEIRA COMPANY, a Delaware corporation (hereinafter
referred to as “Landlord”), and CALAVO GROWERS, INC., a California corporation
(hereinafter referred to as “Tenant”);

WITNESSETH:

ARTICLE I

DEMISED PREMISES

     1.01 Landlord demises and leases to Tenant, and Tenant rents from Landlord,
those certain premises (the “Premises”) in the City of Santa Paula, County of
Ventura, and State of California, described as follows: the first and second
floors of the east wing and three offices in the center building of the
Limoneira Ranch Headquarters located at 1141 Cummings Road, Santa Paula,
California 93060 (the “Limoneira Headquarters Building”), containing
approximately 9,490 square feet, as depicted on Exhibit A attached hereto,
together with the improvements and fixtures described on Exhibit B hereto, all
of which are to be purchased and installed by Landlord at its sole expense.

1



--------------------------------------------------------------------------------



 



ARTICLE II

TERM

     2.01 The term of this Lease shall commence on February 15, 2005, and shall
continue thereafter for a period of ten (10) years. Tenant shall have options to
extend this Lease for two additional terms of five (5) years each. Each such
option may be exercised by written notice from Tenant to Landlord given not less
than ninety (90) days prior to expiration of the then current Lease term,
provided that an Event of Default (as defined below) does not exist under this
Lease at the time it delivers its written notice.

ARTICLE III

RENT

     3.01 During the first year of the term of this Lease, Tenant shall pay rent
to Landlord annual rental of Two Hundred Seven Thousand Two Hundred Twenty-Six
Dollars and Sixty Cents ($207,226.60) in monthly installments of Seventeen
Thousand Two Hundred Sixty-Eight Dollars and Eighty-Eight Cents ($17,268.88) per
month on or before the tenth (10th) day of each calendar month for the current
calendar month. The payment of said rent shall begin on the commencement date as
provided in Section 2.01 hereof. Said rent shall be paid at the office of
Landlord, located at 1141 Cummings Road, Santa Paula, California 93060, or at
such other place as may be designated in writing from time to time by Landlord.
Rent shall be adjusted annually commencing in February, 2007, effective as of
the fifteenth day of February to reflect to increase in the “CPI” as of that
month over the CPI for February, 2005. No such increase shall be in excess of
five percent (5%) in any year. CPI for purposes of this Lease shall mean the

2



--------------------------------------------------------------------------------



 



Consumer Price Index for all Urban Consumers for the Los Angeles, Orange and
Riverside County areas. In the event that such Index is no longer published at
the time of a scheduled rent adjustment, Landlord and Tenant shall agree upon
and utilize the most comparable index then being published.

ARTICLE IV

USE OF PREMISES

     4.01 Tenant shall occupy and use the Demised Premises for the operation of
its corporate offices, or (subject to Landlord’s prior written approval not to
be unreasonably withheld, delayed or conditioned) any other lawful purpose.

ARTICLE V

PAYMENT OF TAXES AND UTILITY CHARGES

     5.01 Taxes. Landlord shall pay all City and County real property taxes on
the land and building comprising the Limoneira Headquarters Building, including
the Premises. Nothing contained in this Lease shall require Tenant to reimburse
Landlord for or pay for any franchise, estate, inheritance, succession, capital
levy or transfer tax of Landlord, or any income, excess profits or revenue tax
or any other tax, assessment, charge or levy upon the rent payable by Tenant
under this Lease. Tenant shall pay any and all taxes assessed or imposed, and
which become payable during the Lease term, upon Tenant’s fixtures, furniture,
appliances and personal property located or installed in the Premises, but not
including any of the items listed on Exhibit B hereto installed by Landlord for
Tenant’s use.

3



--------------------------------------------------------------------------------



 



     5.02 Utility Charges. Landlord shall pay for all charges for electricity,
water, gas and other utility services used on the Premises during the term of
this Lease and shall provide janitorial services to the Premises comparable to
those it provides for its own corporate offices. Landlord shall also provide all
maintenance for the Premises as set forth in Article VI hereof; provided that
such services shall not in any event be less than those customarily provided by
landlords of comparable leased space in Ventura County, California.

ARTICLE VI

SERVICES

     6.01 Landlord shall maintain the public and common areas of the Limoneira
Headquarters Building, including, without limitation, lobbies, stairs,
elevators, corridors and restrooms, windows, plumbing and electrical equipment,
and the structure itself in reasonable good order and condition except for
damage occasioned by the act of Tenant, its employees, agents, contractors or
invitees, which damage shall be repaired by Landlord at Tenant’s expense to the
extent such expense is reasonable under the circumstances.

     6.02 Landlord shall furnish the Premises with (1) electricity for lighting
and the operation of customary office machines and equipment, (2) heat and air
conditioning to the extent reasonably required for the comfortable occupancy by
Tenant in its use of the Premises, subject to any applicable policies or
regulations adopted by any utility or

4



--------------------------------------------------------------------------------



 



governmental agency, (3) water for drinking and lavatory purposes, (4) lighting
replacement (for building standard lights), (5) restroom supplies, (6) window
washing with janitor service. Landlord may establish reasonable measures to
conserve energy, including but not limited to, automatic switching off of lights
after hours. Landlord shall not be in default hereunder or be liable for any
damages directly or indirectly resulting from, nor shall the rent herein
reserved be abated by reason of (i) the installation, use or interruption of use
of any equipment in connection with the furnishing of any of the foregoing
services, except to the extent resulting from Landlord’s gross negligence or
willful misconduct, (ii) failure to furnish or delay in furnishing any such
services when such failure or delay is caused by accident or any condition
beyond the reasonable control of Landlord or by the making of repairs or
improvements to the Premises or to the Limoneira Headquarters Building, or
(iii) the limitation, curtailment, rationing or restrictions on use of water,
electricity, gas or any other form of energy serving the Premises or the
Limoneira Headquarters Building imposed by any governmental authority.

     6.03 Whenever heat-generating equipment or lighting other than building
standard lights are used in the Premises by Tenant which affect the temperature
otherwise maintained by the air conditioning system, Landlord shall have the
right, after notice to Tenant, to install supplementary air conditioning
facilities in the Premises or otherwise modify the ventilating and air
conditioning system serving the Premises, and the reasonable cost of such
facilities and modifications shall be borne by Tenant. Tenant shall also pay the
cost of providing all cooling energy to the Premises in excess of that

5



--------------------------------------------------------------------------------



 



required for normal office use or during hours requested by Tenant when air
conditioning is not otherwise furnished by Landlord. If there is installed in
the Premises lighting requiring power in excess of that required for normal
office use in the Limoneira Headquarters Building or if there is installed in
the Premises equipment requiring power in excess of that required for normal
desk-top office equipment or normal copying equipment, Tenant shall pay for the
cost of such excess power, together with the reasonable cost of installing any
additional risers or other facilities that may be reasonably necessary to
furnish such excess power to the Premises.

     6.04 In the event that Landlord, at Tenant’s request, provides services to
Tenant that are not otherwise provided for in this Lease, Tenant shall pay
Landlord’s reasonable charges for such services upon billing therefor.

     6.05 Landlord shall provide to Tenant, without charge, paved parking areas
for use by Tenant’s officers, directors, employees and invitees. Such parking
will be in an asphalt paved parking areas east of the Lemon Packing House.
Landlord reserves the right to relocate such parking areas from time to time,
provided that such access shall at all times be reasonably proximate to the
Premises.

ARTICLE VII

INSURANCE BY TENANT – INDEMNITY

     7.01 Public Liability Insurance. Tenant agrees that, at its own cost and
expense, it shall procure and continue in force, in the name of Landlord and
Tenant,

6



--------------------------------------------------------------------------------



 



general liability insurance against any and all claims for injuries to persons
occurring in, upon or about the Demised Premises. During the term of this Lease,
such insurance shall be in an amount not less than One Million Dollars
($1,000,000) for injury to or death of any one person in one accident, and not
less than Three Million Dollars ($3,000,000) for injuries to or death of all
persons in any one accident and to the limit of not less than Five Hundred
Thousand Dollars ($500,000) in respect to property damage. Such policy shall
name Landlord as an additional insured.

     7.02 Tenant shall also procure at its costs and expense and keep in effect
during the term of this Lease insurance against damage by fire and other perils
included within “all-risk” coverage (but excluding earthquake, flood and acts of
terrorism) in an amount not less than the full replacement cost of all of the
leasehold improvements in the Premises and Tenant’s trade fixtures, furnishings
and equipment in the Premises. A copy of each policy of insurance shall be
delivered to Landlord by Tenant prior to commencement of the term of this Lease
and upon each renewal of such insurance. In the event Tenant shall fail to
procure such insurance, or to deliver to Landlord such policies, Landlord may,
at its option upon no less than five (5) days prior written notice from
Landlord, procure the same for the account of Tenant, and the cost thereof shall
be paid to Landlord within (5) days after delivery to Tenants of bills therefor.
Each insurance policy required to be maintained by Tenant under this Article VII
shall provide that it is primary insurance and not excess over or contributory
with any other valid, existing and applicable insurance in force for or on
behalf of any of the parties required to be named as additional insured
thereunder, shall be issued by insurance companies

7



--------------------------------------------------------------------------------



 



licensed to do business in the State of California and otherwise reasonably
acceptable to Landlord, and shall provide that such insurance may not be
cancelled or amended without thirty (30) days’ prior written notice to Landlord

     7.03 Subrogation. Landlord and Tenant shall each obtain from its respective
insurers under all policies of fire insurance, and to the extent obtainable,
theft, public liability, workers’ compensation and other insurance maintained by
either of them at any time during the term hererof insuring or covering the
Limoneira Headquarters Building or any portion thereof or operations therein, a
waiver of all rights of subrogation which the insurer of one party might have
against the other party, and Landlord and Tenant shall each indemnify the other
against and reimburse the other for any and all loss or expense, including
reasonable attorney’s fees, resulting from the failure to obtain such waiver.

     7.04 Indemnification. Tenant hereby waives all claims against Landlord for
the theft, loss or damage to any property, fixtures or improvements or injury of
death of any person in, upon or about the Premises arising at any time and from
any cause other than to the extent arising by reason of the gross negligence or
willful misconduct of Landlord, its employees or contractors, and Tenant shall
indemnify, defend and hold Landlord harmless from any and all loss, cost, damage
or liability arising from the use or occupancy of the Premises or the Limoneira
Headquarters Building by Tenant or Tenant’s failure to perform its obligations
under this Lease, except to the extent such is caused by the gross negligence or
willful misconduct of Landlord, its contractors or employees. The foregoing
indemnity obligation of Tenant shall include reasonable

8



--------------------------------------------------------------------------------



 



attorneys’ fees, investigation costs and all other reasonable costs and expense
incurred by Landlord from the first notice that injury, death or damage has
occurred or that any claim or demand is to be made or may be made. The
provisions of this Article shall survive the termination of this Lease.

ARTICLE VIII

REPAIRS, MAINTENANCE AND RECONSTRUCTION

     8.01 Except as hereinafter provided, Landlord during the entire term of
this Lease and any extension thereof, shall keep the entire Premises and all
improvement therein, in good condition and repair.

     8.02 Tenant shall not have the right, without the consent of Landlord, not
to be unreasonably withheld, delayed or conditioned, to make any alterations or
additions to the Premises if the reasonable expected cost thereof exceeds
twenty-five thousand dollars ($25,000). Upon the expiration of this Lease, any
then existing alterations, additions and improvements made by Tenant to or upon
the Premises, except Tenant’s signs, shall become the property of Landlord.

     8.03 At the termination of this Lease, Tenant shall surrender the Premises
to Landlord in good condition and repair, subject only to the consequences and
effect of reasonable wear and tear; provided, however, that Tenant shall be
under no obligation to repair or restore any portion of said building or other
improvements which may be damaged or destroyed by reason of fire, earthquake,
the elements or other casualty.

9



--------------------------------------------------------------------------------



 



     8.04 In the event the Limoneira Headquarters Building shall be damaged by
fire, earthquake, the elements or other casualty, the following provision shall
apply: if the Limoneira Headquarters Building shall be totally destroyed or
partially destroyed from causes covered by insurance to an extent exceeding
twenty-five per cent (25%) of the then full replacement costs (excluding
foundations), and Landlord has not commenced the repair, reconstruction or
restoration of the building within sixty (60) days after the date of such
destruction, either Tenant or Landlord shall have the right to terminate this
Lease by giving written notice of its election to terminate to the other party
within ninety (90) days, but not before sixty (60) days from the date of such
destruction. If neither party shall elect to terminate this Lease within such
90-day period, Landlord shall promptly commence repair, reconstruction and
restoration of said building and prosecute the same diligently to completion, in
which event this Lease shall continue in full force and effect.

     8.05 Upon any termination of this Lease under any of the provisions of this
Article VIII, Tenant shall surrender possession of the Premises within sixty
(60) days after receipt of such written notice of termination, whereupon the
parties shall be released thereby from any further obligations to the other
except for items which have theretofore accrued and are then unpaid, and such
termination shall be deemed to relate back to the date of destruction, provided
that if the Premises or any portion thereof shall be kept open for business
after the date of destruction and prior to the surrender of possession of the
Premises, the termination date shall be the date that Tenant shall discontinue
the conduct of its business in the Premises. In the event of any termination, as
herein provided,

10



--------------------------------------------------------------------------------



 



Tenant shall forthwith surrender the Premises to Landlord, and upon such
surrender Landlord shall refund to Tenant any unearned rent paid by Tenant,
calculated at a daily rate based on the regular monthly rate and shall pay to
Tenant and unexpired taxes and insurance premiums.

     8.06 In the event of repair, reconstruction and restoration under any of
the conditions of this Article VIII, Tenant shall not be entitled to any damages
by reason of any inconveniences or loss sustained by Tenant. During any such
period of repair, reconstruction and restoration, all rent paid in advance shall
be apportioned, and the monthly rental thereafter accruing shall be equitably
and proportionately prorated and adjusted according to the nature, extent and
duration of the damage sustained and according to the suitability of the
Premises for the use and occupancy of Tenant in the conduct of its business,
until the Premises shall have been repaired, reconstructed or restored by
Landlord. The full rental shall again become payable at such time after the
completion of such work of repair, reconstruction and restoration and when
Tenant shall use the restored part of the Premises in the carrying on of its
business, or within thirty (30) days after the completion of such work,
whichever shall first occur.

ARTICLE IX

ENTRY BY LANDLORD

     9.01 Landlord may enter the Premises at reasonable hours to (a) inspect the
same; (b) exhibit the same to prospective purchasers, lenders or tenants,
provided, however, that Landlord shall only exhibit the Premises to prospective
tenants during the

11



--------------------------------------------------------------------------------



 



final twelve (12) months of Tenant’s occupancy of the Premises; (c) determine
whether Tenant is complying with all its obligations hereunder; (d) supply
janitor service and any other service to be provided by Landlord to Tenant
hereunder; (e) make repairs required of Landlord under the terms hereof or
repairs to any adjoining space or utility services or make repairs, alterations
or improvements to any other portion of the Building; provided that no entry by
Landlord shall unreasonably interfere with Tenant’s use or occupancy of the
Premises. Tenant hereby waives any claim for damages for any inconvenience to or
interference with Tenant’s business or any loss of occupancy or quiet enjoyment
of the Premises occasioned by such entry, except to the extent that such damages
result from Landlord’s unreasonable interference with Tenant’s use or occupancy
of the Premises or Landlord’s gross negligence or willful misconduct Landlord
shall at all time have and retain a key with which to unlock all of the doors
in, on or about the Premises (excluding Tenant’s vaults, safes and similar areas
designated in writing by Tenant in advance); and Landlord shall have the right
to use any and all means which Landlord may deem proper to open Tenant’s doors
in an emergency in order to obtain entry to the Premises, and any entry to the
Premises obtained by Landlord in an emergency shall not be construed or deemed
to be a forcible or unlawful entry into or a detainer of the Premises or an
eviction, actual or contructive, of Tenant from the Premises or any portion
thereof.

ARTICLE X

EVENTS OF DEFAULT

     10.01 Default. The following events shall constitute Events of Default
under this Lease:

12



--------------------------------------------------------------------------------



 



          (a) Tenant’s failure to pay when due any rent or other sum payable
hereunder and the continuation of such failure for a period of fifteen (15) days
after Tenant receives written notice from Landlord that the same is due,
provided that if Tenant has failed three or more times in any twelve-month
period to pay any rent or other sum within such fifteen (15) day period, such
grace period shall thereafter be reduced to three (3) days;

          (b) Tenant’s failure to perform any of the other terms, covenants,
agreements or conditions contained herein and, if the failure is curable, the
continuation of such failure for a period of thirty (30) days after notice by
Landlord or beyond the time reasonably necessary for cure if the failure is of a
nature to require more than thirty (30) days to remedy, provided that if Tenant
has failed to perform the same obligation three or more times in any
twelve-month period and notice of such failure has been given by Landlord in
each instance, no cure period shall thereafter be applicable hereunder;

          (c) The bankruptcy or insolvency of Tenant, transfer by Tenant in
fraud of creditors, an assignment by Tenant for the benefit of creditors, or the
commencement of any proceedings of any kind by or against Tenant under any
provision of the Federal Bankruptcy Act or under any other insolvency,
bankruptcy or reorganization act unless, in the event any such proceeding such
involuntary, Tenant is discharged from the same within ninety (90) days
thereafter;

13



--------------------------------------------------------------------------------



 



          (d) the appointment of a receiver for all or a substantial part of the
assets of Tenant;

          (e) the abandonment of the Premises; or

          (f) the levy upon Tenant’s interest in this Lease or any estate of
Tenant hereunder by any attachment or execution and the failure to have such
attachment or execution vacated within thirty (30) days thereafter.

ARTICLE XI

TERMINATION UPON DEFAULT

     11.01 In any notice given pursuant to Article X above, Landlord in its sole
discretion may elect to declare a forfeiture of this Lease as provided in
Section 1161 of the California Code of Civil Procedure, and provided that
Landlord’s notice state such an election, Tenant’s right to possession shall
terminate and this Lease shall terminate, unless on or before the date specified
in such notice, all arrears of rent and all other sums payable by Tenant under
this Lease and all costs and expenses incurred by or on behalf of Landlord
hereunder, including reasonable attorneys’ fees shall be paid by Tenant and all
other breaches of this Lease by Tenant at the time existing shall have been
fully remedied to the satisfaction of Landlord. Upon such termination, Landlord
may, at its option and without any further notice or demand, in addition to any
other rights and remedies given hereunder or by law, exercise its remedies
relating hereto in accordance with the following provisions:

14



--------------------------------------------------------------------------------



 



          (i) In the event of any such termination of this Lease, Landlord may
then or at any time thereafter by judicial process, re-enter the Premises and
remove therefrom all persons and property and again repossess and enjoy the
Premises, without prejudice to any other remedies that Landlord may have by
reason of Tenant’s default or of such termination.

          (ii) In the event of any such termination of this Lease, and in
addition to any other rights and remedies Landlord may have, Landlord shall have
all of the rights and remedies of a landlord provided by Section 1951.2 of the
California Civil Code. The amount of damages which Landlord may recover in event
of such termination shall include, without limitation, (1) the worth at the time
of award (computed by discounting such amount a the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus one percent) of the
amount by which the unpaid rent for the balance of the term after the time of
award exceeds the amount of rental loss that Tenant proves could be reasonable
avoided, (2) all reasonable legal expenses and other related costs incurred by
Landlord following Tenant’s default, (3) all reasonable costs incurred by
Landlord in restoring the Premises to good order and condition, or in
remodeling, and (4) all costs (including, without limitation, any brokerage
commissions) incurred by Landlord in reletting the Premises.

          (iii) After terminating this Lease, Landlord may remove any and all
personal property of Tenant located in the Premises and place such property in a
public or private warehouse or elsewhere at the sole cost and expense of Tenant.
In the event that

15



--------------------------------------------------------------------------------



 



Tenant shall not immediately pay the cost of storage of such property after the
same has been stored for a period of thirty (30) days or more, Landlord may sell
any or all thereof at a public or private sale in such manner and such times and
places as Landlord in its sole discretion may deem proper, without notice to or
demand upon Tenant. Tenant waives all claims for damages that may be caused by
Landlord’s removing or storing or selling the property as herein provided, and
Tenants shall indemnify and hold Landlord free and harmless from and against any
and all losses, costs and damages, including without limitation all costs of
court and attorneys’ fees of Landlord occasioned thereby, except for those
arising by reason of Landlord’s gross negligence or willful misconduct.

          11.02 In the event of the occurrence of any of the events specified in
Section 10.01(c) of this Lease, if Landlord shall not choose the exercise, or by
law shall not be able to exercise, its rights hereunder to terminate this Lease,
then, in addition to any other rights of Landlord hereunder or by law,
(1) Landlord may discontinue the services provided pursuant to Article VI of
this Lease, unless Landlord has received compensation in advance for such
services in the amount of Landlords’ reasonable estimate of the compensation
required with respect to such services, and (2) neither Tenant, as
debtor-in-possession, nor any trustee or other person (collectively, the
“Assuming Tenant”) shall be entitled to assume this Lease unless on or before
the date of such assumption, the Assuming Tenant (a) cures, or provides adequate
assurance that the Assuming Tenants will promptly cure, any existing default
under this Lease, (b) compensates, or provides adequate assurance that the
Assuming Tenant will promptly compensate, Landlord for any pecuniary loss
(including, without limitation, attorneys’ fees and disbursement)

16



--------------------------------------------------------------------------------



 



resulting from such default, and (c) provides adequate assurance of future
performance under this Lease. For purposes of this Section 11.02, “adequate
assurance” of such cure, compensation of future performance shall be effected by
the establishment of an escrow fund for the amount at issue or by bonding.

ARTICLE XII

CONTINUATION AFTER DEFAULT

     12.01 If an Event of Default exists under this Lease and Tenant has
abandoned the Premises, Landlord shall also have the remedy described in
California Civil Code Section 1951.4 (Landlord may continue this Lease in effect
after Tenant has breached this Lease and abandoned the Premises and recover rent
as it becomes due; provided, however that Tenants has the right to sublet or
assign this Lease, subject only to reasonable limitations). Acts of maintenance
or preservation or efforts to relet the Premises or the appointment of a
receiver upon initiative of Landlord to protect Landlord’s interest under this
Lease shall not constitute a termination of Tenant’s right to possession.

     12.02 The remedies provided for in this Lease are in addition to any other
remedies available to Landlord at law or in equity by statute or otherwise.

17



--------------------------------------------------------------------------------



 



ARTICLE XIII

ASSIGNMENT AND SUBLEASE

     13.01 Tenants shall not have the right at any time to sublease, sublet or
assign all or any portion of the Premises or its interest in this Lease. Any
such assignment or subleasing shall be void unless Landlord shall first agree in
writing to such assignment or subletting, which agreement Landlord shall not
unreasonably withhold, delay or condition.

ARTICLE XIV

ENCUMBRANCES BY LANDLORD

     14.01 Tenant agrees that, except as hereinafter provided with respect to
Tenant’s right to possession of the Premises, Tenant’s rights under this Lease
are and shall always be subordinate to the lien of any mortgage or trust deed
now or hereafter placed from time to time upon the Limoneira Headquarters
Building of which the Premises are a part in favor of a bank, savings and loan
association, insurance company or other financial institution. Tenant shall,
upon written demand from Landlord, execute such other and further instruments or
assurances subordinating this Lease to the lien or liens of any such mortgage or
mortgages or trust deeds except as hereinafter limited with respect to Tenant’s
right to possession. Tenant’s possession and right of use under this Lease in
and to the Premises shall not, however, be disturbed by any mortgagee, trustee
under a trust deed, owner or holder of a note secured by a mortgage or trust
deed now existing or hereafter placed on the Limoneira Headquarters Building
unless and until Tenant shall breach any of the provisions of this Lease and the
Lease term or Tenant’s right to

18



--------------------------------------------------------------------------------



 



possession shall have been lawfully terminated in accordance with the provisions
of this Lease. If any mortgagee or trustee under a trust deed elects to have
Tenant’s interest in this Lease superior to any such interest by notice to
Tenant, then this Lease shall be deemed superior to any such mortgage or trust
deed whether this Lease was executed before or after such mortgage or trust
deed.

ARTICLE XV

TERMINATION – ABATEMENT

     15.01 If, without Tenant’s fault, the operation on the Premises of the
business then being conducted on the Premises is substantially impaired or
prevented for more than ninety (90) days by the deprivation or limitation of any
access thereto or therefrom, by any governmental taking or action, Tenant may
terminate this Lease by giving Landlord at least thirty (30) days’ written
notice; provided that, in the event of any such acquisition or taking, such
notice may be given at any time not later than ninety (90) days after physical
possession of the Premises is taken or the judgment in the condemnation
proceeding becomes final, whichever occurs later; and if the taking is total,
the rent shall immediately abate, or if only partial, but is sufficient in
Tenant’s reasonable judgment to prevent or substantially impair operation of the
business then located on the Premises, the rent shall abate when physical
possession of the Premises is taken. Neither the existence nor exercise of any
right under this Lease to terminate, nor any abatement of rent, shall waive,
limit or affect in any way Tenant’s rights, then accrued or thereafter to
accrue, in any proceeding, settlement or award for condemnation or for damages
resulting from any other of the events specified in this Article XV.

19



--------------------------------------------------------------------------------



 



ARTICLE XVI

EMINENT DOMAIN

     16.01 In the event the entire Premises shall be appropriated or taken under
the power of eminent domain by any public or quasi-public authority, this Lease
shall terminate and expire as of the date of such taking and the parties hereto
shall thereupon be released from any liability thereafter accruing hereunder.

     16.02 In the event more than ten percent (10%) of the ground floor area of
the Premises is taken under the power of eminent domain by any public or
quasi-public authority, Tenant shall have the right to terminate this Lease as
of the date of such taking upon giving to Landlord notice, in writing, of such
election within thirty (30) days after such appropriation or taking. In the
event of such termination, both parties shall thereupon be released from any
liability thereafter accruing hereunder. Landlord agrees immediately after it
received notice of the intention of any such authority to appropriate or take to
give to Tenant notice, in writing, thereof.

     16.03 This Lease is not terminated by Tenant in accordance with the
foregoing provisions, there shall be no abatement of rent and this Lease shall
remain in full force and effect and Landlord shall receive and retain any amount
awarded as compensation for the taking of fixtures and equipment owned by
Landlord or for the expense of removing or repairing the same or for
improvements constructed by Landlord at its own cost.

20



--------------------------------------------------------------------------------



 



     16.04 If this Lease is terminated in the manner hereinabove provided, each
party shall be entitled to any award made to it in such proceedings, but the
rent for the last month of Tenant’s occupancy shall be prorated and Landlord
agrees to refund to Tenant any rent paid in advance.

XVII

ATTORNEYS’ FEES

     17.01 If as a result of any breach or default in the performance of any of
the provisions of this Lease, Landlord uses the services of an attorney in order
to secure compliance with such provision or recover damages therefor, or to
terminate this Lease or evict Tenants, Tenant shall reimburse Landlord upon
demand for any and all reasonable attorneys’ fees and expenses so incurred by
Landlord, provided that if Tenant shall be the prevailing party in any legal
action brought by Landlord against Tenant, Tenant shall be entitled to recover
reasonable attorneys’ fees and expenses incurred by Tenant.

ARTICLE XVIII

HOLDING OVER

     18.01 Any holding over after the expiration of the term of this Lease with
the consent of Landlord shall be deemed a tenancy from month-to-month at a
rental equal to one hundred twenty percent (120%) of the monthly rental being
paid by Tenant as of the last month of the term of this Lease. All other
conditions and agreements of this Lease shall be applicable to such holding
over.

21



--------------------------------------------------------------------------------



 



ARTICLE XIX

MISCELLANEOUS

     19.01 Notices. Whenever under this Lease a provision is made for any
demand, notice or declaration of any kind or where it is deemed desirable or
necessary by either party to give or serve any such notice, demand or
declaration to the other, it shall be in writing sent by registered or certified
mail with postage prepaid, if to Tenant, addressed to Tenant at 1141 A Cummings
Road, Santa Paula, California 93060 and if to Landlord, addressed to Landlord at
1141 Cummings Road, Santa Paula, California 93060 and either party may, by like
notice, at any time and from time to time, designate a different address to
which notices shall be sent. Such notices, demands or declarations shall be
deemed sufficiently served or given for all purposes hereunder at the time they
shall be mailed by United States registered or certified mail as aforesaid.

     19.02 Waiver. One or more waivers of any covenant, term or condition of
this Lease by either party shall not be construed by the other party as a waiver
of a subsequent breach of the same covenant, term or condition. The consent or
approval of either party to or of any act by the other party of a nature
requiring consent or approval shall not be deemed to waiver or render
unnecessary consent to or approval of any subsequent similar act.

     19.03 Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent or of partnership or of joint venture or of
any association whatsoever

22



--------------------------------------------------------------------------------



 



between Landlord and Tenant, it being expressly understood and agreed that none
of the provisions contained in this Lease nor any act or acts of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of Landlord and Tenant.

     19.04 Governing Laws. The laws of the State of California shall govern the
validity, performance and enforcement of this Lease.

     19.05 Savings Clause. The invalidity or unenforcibility of any provision of
this Lease shall not affect or impair the validity of any other provision.

     19.06 Margin Headings. The Paragraph titles herein are for convenience only
and do not define, limit or construe the contents of such Paragraph.

     19.07 Covenant to Bind Successors. It is agreed that the provisions,
covenants and conditions of this Lease shall be binding on the legal
representatives, heirs, successors and assigns of the respective parties hereto.

     19.08 Entire Agreement. This Lease and the Exhibits attached hereto and
forming a part hereof, set forth all of the covenants, promises, agreements,
conditions and understandings between Landlord and Tenant governing the
Premises. There are no covenants, promises, agreements, conditions and
understandings, either oral or written, between them other than those herein set
forth. Except as herein provided, no subsequent

23



--------------------------------------------------------------------------------



 



alterations, amendments, changes or additions to this Lease shall be binding
upon Landlord or Tenant unless and until reduced to writing and signed by both
parties.

     IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement
as of the day and year first above written.

              LANDLORD
 
            LIMONEIRA COMPANY
 
       

  By     /s/ Harold Edwards

       
 
       

  By     /s/ Don Delmatoff

       
 
            TENANT
 
            CALAVO GROWERS INC.
 
       

  By     /s/ Lecil Cole

       
 
       

  By     /s/ Arthur Bruno

       

24